275 S.W.3d 834 (2009)
STATE of Missouri, Respondent,
v.
Sandrio DEJESUS-ANDUJAR, Appellant.
No. WD 69343.
Missouri Court of Appeals, Western District.
February 10, 2009.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang, Cory L. Adkins, Jefferson City, MO, for respondent.
Before DIV I: HARDWICK, P.J., ELLIS, J., and NEWTON, C.J.

ORDER
PRE CURIAM.
Sandrio DeJesus-Andujar appeals from his conviction for damaging jail property, a violation of Section 221.353 RSMo.2000. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the conviction. Rule 30.25(b).